Title: From Thomas Jefferson to James Madison, 23 August 1799
From: Jefferson, Thomas
To: Madison, James



Th:J. to J.M.
Monticello Aug. 23. 99.

 With this you will recieve the IVd. nails desired in your memorandum, that is to say 25. ℔  weighing about 2½  ℔  to the M. probably they yield something more than a thousand to that weight, not being  so uniform as they ought to be. we are now working up some remnants of hoops of different breadths till the arrival of a supply of proper size from Philadelphia. they are ⅓ pr. ℔. consequently come cheap. the error in the nails sent before was mr McGehee’s, as I entered the memorandum in my book from his dictation, and he saw them weighed out according to that.
Mrs. Madison tells me that Lumsden, your plaisterer lives about 10. or 15. miles from you & that an opportunity may perhaps be found of conveying him a letter. I trouble you with one, open, which when read be so good as to seal & forward by any opportunity you approve.
I inclose you a letter I recieved from W. C. Nicholas three days ago. it is so advantageous that Virginia & Kentuckey should pursue the same tract on this occasion, & a difference of plan would give such advantage to the Consolidationers that I would immediately see you at your own house, but that we have a stranger lying ill here, whose state has been very critical, & who would suffer in spirits at least if not substantially by my absence. I shall not answer mr. N’s letter till Thursday next. perhaps you could take a ride about that time, so as to have a meeting here with him on Sunday sennight, the day preceding our court. I dare say he will not go before court, and if you could drop him a line by post he would certainly meet you, and let us consider a little together what is to be done. not that I should prepare any thing, but the opportunity is certainly a valuable one of producing a concert of action. I will in the mean time give you my ideas to reflect on. that the principles already advanced by Virginia & Kentuckey are not to be yielded in silence, I presume we all agree. I should propose a declaration or Resolution by their legislatures on this plan. 1st. answer the reasonings of such of the states as have ventured into the field of reason, & that of the Commee of Congress. here they have given us all the advantage we could wish. take some notice of those states who have either not answered at all, or answered without reasoning. 2. make a firm protestation against the principle & the precedent; and a reservation of the rights resulting to us from these palpable violations of the constitutional compact by the Federal government, and the approbation or acquiescence of the several co-states; so that we may hereafter do, what we might now rightfully do, whenever repetitions of these and other violations shall make it evident that the Federal government, disregarding the limitations of the federal compact, mean to exercise powers over us to which we have never assented. 3. express in affectionate & conciliatory language our warm attachment to union with our sister-states, and to the instrument & principles by which we are united; that we are willing to sacrifice to this every thing except   those rights of self government the securing of which was the object of that compact; that not at all disposed to make every measure of error or wrong a cause of scission, we are willing to view with indulgence to wait with patience till those passions & delusions shall have passed over which the federal government have artfully & successfully excited to cover it’s own abuses & to conceal it’s designs; fully confident that the good sense of the American people and their attachment to those very rights which we are now vindicating will, before it shall be too late, rally with us round the true principles of our federal compact; but determined, were we to be disappointed in this, to sever ourselves from that union we so much value, rather than give up the rights of self government which we have reserved, & in which alone we see liberty, safety & happiness.
These things I sketch hastily, only as topics to be enlarged on, and wishing you to consider on them or what else is best to be done, at any rate let me hear from you by the post or before it if you can. Adieu affectionately.
